     Case 2:20-cv-00331-ODW-JC Document 34 Filed 03/30/20 Page 1 of 5 Page ID #:270



 1    DECLUES, BURKETT & THOMPSON, APC
      Attorneys at Law
 2    PATRICIA A. LYNCH, SBN 101711
      e-mail address: plynch@dbtlaw.com
 3    JENNIFER K. BERNEKING, SBN 167172
      e-mail address: jberneking@dbtlaw.com
 4    17011 Beach Blvd., Ste. 400
      Huntington Beach, CA 92647-7455
 5    Phone: (714) 843-9444
      Fax: (714) 843-9452
 6
      Attorneys for Defendants, PROVENANCE, a California non-profit public benefit
 7    corporation, erroneously named and sued herein as Inspire Charter Schools, and CALEB
      JONES
 8
                              UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
      OUR PECULIAR FAMILY, a sole)                    CASE NO.: 2:20-cv-00331-ODW-JC
12    proprietorship; ELISABETH MACY, an)
      individual, d.b.a. Our Peculiar Family;)        Complaint Filed: 1/13/20
13    HANNAH MACY, an individual, d.b.a.)
      Our Peculiar Family; MELISSA MACY, an)          Judge Otis D. Wright, II
14    individual, d.b.a. Our Peculiar Family; and)    Courtroom 5D
      CHRISTIANA MACY, an individual,)
15    d.b.a. OUR PECULIAR FAMILY                  )   REPLY TO OPPOSITION TO MOTION
                                                  )   TO DISMISS
16           Plaintiffs,                          )
                                                  )   Date: April 13, 2020
17           vs.                                  )   Time: 1:30 p.m.
                                                  )   Courtroom: 5D
18    INSPIRE CHARTER SCHOOLS, a)
      nonprofit corporation; CALEB JONES,)
19    individually and in his official capacity as)
      Vendor Support Team Lead for INSPIRE)
20    CHARTER SCHOOLS; and DOES 1)
      through 25,                                 )
21                                                )
             Defendants.                          )
22
23          Defendants PROVENANCE, erroneously named and sued herein as Inspire Charter
24    Schools, and CALEB JONES hereby submit the following Memorandum of Points and
25    Authorities in reply to plaintiff OUR PECULIAR FAMILY, ELISABETH MACY,
26    HANNAH MACY, MELISSA MACY, and CHRISTIANA MACY’s Opposition to
27    Defendants’ Motion to Dismiss.
28
     Case 2:20-cv-00331-ODW-JC Document 34 Filed 03/30/20 Page 2 of 5 Page ID #:271



 1
                       MEMORANDUM OF POINTS AND AUTHORITIES
 2
      I.    THE COURT MAY GRANT JONES’ MOTION TO DISMISS THE
 3
            FIRST THROUGH SIXTH CLAIMS FOR FAILING TO STATE A
 4
            CLAIM UPON WHICH RELIEF CAN BE GRANTED AS TO HIS
 5
            INDIVIDUAL CAPACITY.
 6
            In opposing defendant JONES’ Motion to Dismiss the First through Sixth Claims in
 7
      his individual capacity on the basis of JONES’ qualified immunity therefore, plaintiffs
 8
      ignore the well-established precedent that public officials sued under 42 U.S.C. § 1983 are
 9
      entitled to qualified immunity if:
10
            (1) the “right” they allegedly violated was not “clearly established” at the time
11
            of the violation, or (2) if a reasonable [official] would have thought that the
12
            defendants’ actions were constitutional.
13
      Palmer v. Sanderson, 9 F.3d 1433, 1435 (9th Cir. 1993) (citations omitted) (emphasis
14
      added); see also Neely v. Feinstein, 50 F.3d 1502, 1507 (9th Cir. 1995). Herein, defendant
15
      JONES clearly was operating within the provisions of Cal. Ed. Code § 47605(d)(1) by
16
      ensuring that Inspire did not contract with vendors who were potentially nonsectarian in the
17
      provision of services to Inspire’s students. A reasonable official, such as defendant JONES,
18
      would have thought his actions were constitutional at the time. Consequently, he is entitled
19
      to qualified immunity to the First through Sixth Claims in his individual capacity.
20
            To deny qualified immunity to JONES in his individual capacity would result in an
21
      outcome with far-reaching unintended consequences such that public employees would face
22
      personal liability for a whole host of reasonable operational decisions made during the
23
      course of the individual’s employment. Plaintiffs attempt to obfuscate the real issue by
24
      implying that if JONES is found to have qualified immunity in his individual capacity,
25
      Inspire and other public charter school entities could demand that employees forgo wearing
26
      of any and all religious symbols at their place of employment. (Opp. pg. 8, ll. 1-10). This
27
28
     Case 2:20-cv-00331-ODW-JC Document 34 Filed 03/30/20 Page 3 of 5 Page ID #:272



 1
      is not the issue at all.1 The actual issue is by allowing OPF to become an approved vendor
 2
      without modifying its website to remove sectarian references, Inspire could potentially be
 3
      favoring plaintiffs’ religious views in violation of the No Preference and Establishment
 4
      Clauses. JONES was merely attempting to have Inspire comply with the California
 5
      Education Code provisions. Qualified immunity applies herein.
 6
            The Court may properly grant defendant JONES’ Motion to Dismiss the First through
 7
      Sixth causes of action on the basis of qualified immunity in his individual capacity.
 8
      II.   THE COURT SHOULD GRANT THE MOTION TO DISMISS AS TO
 9
            THE SEVENTH CLAIM MADE PURSUANT TO THE UNRUH ACT.
10
            As discussed in the moving points and authorities, plaintiffs’ Unruh Act claim is
11
      defective for a variety of reasons than cannot be remedied by amendment. Notably,
12
      plaintiffs are required to plead that (1) defendants engaged in intentional religious
13
      discrimination and (2) the discrimination was directed at her personally. See, Munson v. Del
14
      Taco, Inc., 46 Cal.4th 661, 668 (2009). Plaintiffs fail to plead either prong. Instead, plaintiffs
15
      point to allegations in the Complaint that defendants denied their vendor application after
16
      viewing their website. (Opp. pg. 10, ll. 20-22). Plaintiffs argue that these allegations are
17
      sufficient and not speculative because defendants acted “deliberately.” (Opp. pg. 10, ll. 21-
18
      23). Even assuming OPF was not added to Inspire’s approved vendor list because of the
19
      contents of the website (which is speculative), there is no indication that defendants’
20
      decision was directed at plaintiffs personally.
21
            In addition, plaintiffs’ claim is excluded from the Unruh Act because it is
22
      substantively different from a customer-proprietor claim. See Alcorn v. Anbro Eng’g, Inc.,
23
      2 Cal.3d 493, 500 (1970). Here, plaintiffs were not seeking to receive services from
24
      defendants. Rather, plaintiffs applied to provide services (i.e. art lessons), paid for with
25
      public school dollars from Inspire, a public school. (FAC ¶ 31). Further, unlike the
26
      physician in Payne v. Anaheim Mem’l, 30 Cal.Rptr.3d 230, 245 (2005), plaintiffs do not and
27
28    1
       Indeed, there is no physical place of employment for Inspire Charter School employees.
      Moreover, plaintiffs have neither been employed, nor applied for, employment with Inspire.
     Case 2:20-cv-00331-ODW-JC Document 34 Filed 03/30/20 Page 4 of 5 Page ID #:273



 1
      cannot allege they were seeking to use defendants’ facilities for the simple reason that
 2
      defendants have no facilities available for vendor use. Plaintiffs fail to identify any authority
 3
      supporting their expansive reading of the Unruh Act, and instead invites this court to take
 4
      liberties with the California Supreme Court’s holding that a plaintiff suing under the act
 5
      must be “client, patron or customer” receiving “goods, services or facilities.” See Stamps v.
 6
      Superior Court, 136 Cal.App.4th 1441, 1448-49 (2006).
 7
             Defendants will not repeat their analysis here of the Establishment Clause, the No
 8
      Preference Clause, and Inspire’s legitimate business interest in exercising discretion over its
 9
      curriculum, which is directed related to the school’s enterprise. Suffice it to say, none of the
10
      authorities cited plaintiffs’ brief repudiates a public school’s discretion and control over its
11
      own curriculum, and by extension, the curriculum content offered by its vendors.
12
             Furthermore, because plaintiffs have failed to plead that they were personally
13
      discriminated against based on one of the characteristics articulated in Civil Code section
14
      51, plaintiffs likewise fail to state a claim under Civil Code section 51.5. Semler v. General
15
      Electric Capital Corp., 127 Cal.Rptr.3d 794, 812 (2011); see Jackson v. Superior Court, 36
16
      Cal.Rptr.2d 207, 209 & n.3.
17
             The Court may properly grant defendants’ Motion to Dismiss the Seventh cause of
18
      action without leave to amend.
19
      III.   PLAINTIFFS ADMIT THAT DENDANTS’ MOTION TO DISMISS
20
             THE PORTION OF THE SEVENTH CLAIM BASED UPON CIVIL
21
             CODE SECTION 52.1 IS WELL TAKEN.
22
23           Plaintiffs concede that defendants’ Motion to Dismiss with respect to the portion of
24    their Seventh claim based upon Cal. Civ. Code section 52.1 is well taken and have agreed to
25    withdraw the references to Section 52.1 set forth in the First Amended Complaint. (Opp.
26    pg. 14, ll. 20-24.
27
      ///
28
     Case 2:20-cv-00331-ODW-JC Document 34 Filed 03/30/20 Page 5 of 5 Page ID #:274



 1
      IV.   PLAINTIFFS HAVE NOT ARTICULATED HOW THEY CAN
 2
            AMEND THEIR COMPLAINT IF PERMITTED.
 3
            The burden is on plaintiffs to demonstrate how they can amend their First Amended
 4
      Complaint to sufficiently plead a sufficient religious discrimination claim against defendants
 5
      based upon the Unruh Act. (See, e.g., Rosen v. St. Joseph Hospital of Orange County,193
 6
      Cal.App.4th 453, 458 (2011) [“The plaintiff bears the burden of proving there is a reasonable
 7
      possibility of amendment. To satisfy that burden, the plaintiff must show in what manner he
 8
      can amend his complaint and how that amendment will change the legal effect of his
 9
      pleading. The assertion of an abstract right to amend does not satisfy this burden.”], internal
10
      citations and quotations omitted.) While Plaintiffs appear to be aware of their burden to make
11
      this showing (see, e.g., Opp. pg. 15, ll. 6-8), but do not identify any new facts that could be
12
      plead. Plaintiffs have failed to demonstrate how they should amend their claims, and the
13
      Motion to Dismiss should therefore be sustained without leave to amend.
14
      V.    CONCLUSION.
15
            For the reasons set forth above, plaintiffs have failed to properly allege any claim
16
      upon which relief may be granted in the Complaint as to JONES in his individual capacity
17
      or as to PROVENANCE. The Court may properly grant this Motion to Dismiss without
18
      leave to amend.
19
      Dated: March 30, 2020               DECLUES, BURKETT & THOMPSON, APC
20
21
                                          BY: s/Jennifer K. Berneking
22                                            PATRICIA A. LYNCH
                                              JENNIFER K. BERNEKING
23                                            Attorneys for Defendants, PROVENANCE, a
                                              California non-profit public benefit corporation,
24                                            erroneously sued and served as Inspire Charter
                                              Schools, and CALEB JONES
25
26
27
28
